WINCH, J.
The Adams Co. sued Miss Benoski before a justice of the peace and instituted attachment proceedings for the purpose of gamisheeing her wages.
She filed a motion to discharge the attachment specifying no grounds'therefor; this motion being overruled, she appealed to the common pleas court, where it was again heard and determined adversely to her.
Thereupon she filed in this court a petition in error to reverse the judgment of the common pleas court, together with a transcript of the docket and journal entries of said court and the original papers filed with the justice of the peace, but we have no bill of exceptions showing what, if any, evidence was. heard on the. motion in the common pleas court, and there is no transcript of the docket of the justice of the peace, showing what, if any, orders were made by him in the matter.
In this court motion is made to strike the petition in error from the files, on the ground that error does not lie to the judgment of the common pleas court overruling a motion to dissolve an attachment. This motion is based upon a ruling of the Hamilton county circuit court in the case of Lyon v. Phares, 17 Dec. 792 (9 N. S. 614); but we do not agree with that court upon this point; the practice in this circuit has been otherwise.
Said motion is overruled.
Two reasons are assigned as requiring a reversal of the judgment of the common pleas court:
First. It is said that there was no service upon the garnishee in the attachment proceedings.
Having no record of the proceedings before the justice, we do not know but what the garnishee appeared and answered; indeed counsel for plaintiff in error suggests that the garnishee was cited for contempt, was brought in, examined and found to-have no funds belonging to the judgment debtor.
In any event, the point is not well taken. See Cleveland Sierra Mining Co. v. Sears Union Water Co. 4 Dec. Re. 208 (1 Clev. Law Rec. 117); Pennsylvania Ry. v. Peoples, 31 Ohio St. 537.
If the garnishee was not properly served, but owes Miss. *627Bénoski, there seems to be no reason why she should not collect what is due her from the garnishee without action.
Second. It is claimed that the attachment bond is defective because signed in behalf of the Adams Co. by a person who styles himself “manager” of the company, who also signs, individually, as surety.
It is said that it does not appear that the “manager” of this company had authority to bind it by signing the bond. Evidence may have been taken upon this point in the court below,, which satisfied said court that the bond was good.
- Having no bill of exceptions, we cannot tell what the fact isr in this respect, so this point can not be intelligently passed upon.
Judgment affirmed.
Henry and Jones, JJ., concur.